                         Case 20-12841-MFW               Doc 536        Filed 12/22/20         Page 1 of 7




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                              Chapter 11

         YOUFIT HEALTH CLUBS, LLC, et al.,1                                  Case No. 20-12841 (MFW)

                                        Debtors.                             (Jointly Administered)

                                                                             Re: Docket Nos. 17 & 528

          DECLARATION OF KAM MIRAMADI OF MACKINAC PARTNERS REGARDING
         ADEQUATE ASSURANCE OF FUTURE PERFORMANCE AND IN SUPPORT OF THE
                SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS

         Pursuant to 28 U.S.C. § 1746, I, Kam Miramadi, declare as follows:

                  1.      I am an individual over the age of eighteen. I make this declaration to the best of

         my own personal knowledge, information, and belief. If called to testify as to the truth of the

         matters stated herein, I could and would do so competently.

                  2.      I am a managing director at Mackinac Partners LLC, financial advisor to YF FC

         Acquisition LLC (the “Buyer”), the stalking horse bidder and proposed purchaser of

         substantially all of the Debtors’ assets. Mackinac Partners LLC is a nationally recognized

         turnaround, restructuring, and advisory firm serving companies and their stakeholders across a

         wide spectrum of industries and sizes. Personally, I have more than 27 years of financial

         advisory, restructuring, turnaround, and performance improvement experience. I have served in

         numerous senior roles representing key stakeholders, including debtors, banks, lenders, private




         1
             The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
             of debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of
             the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
             complete list of such information may be obtained on the website of the proposed claims and noticing agent at
             www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases
             is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
27486053.2
                                                                   1
                        Case 20-12841-MFW               Doc 536        Filed 12/22/20        Page 2 of 7




         equity, creditor committees, and purchasers across a variety of industries, including sports and

         recreation.

                 3.       I submit this declaration in support of the Debtors' Motion for Entry of Orders

         (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors' Assets, (B)

         Approving the Debtors' Entry into the Stalking Horse Purchase Agreement, (C) Establishing

         Procedures Relating to the Assumption and Assignment of Certain Executory Contracts and

         Unexpired Leases, (D) Approving Form and Manner of Notices Relating Thereto, and (E)

         Scheduling a Hearing to Consider the Proposed Sale; (II) (A) Approving the Sale of the Debtors'

         Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, and (B) Authorizing

         the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases; and (III)

         Granting Related Relief [Docket No. 17] (the “Sale Motion”),2 and specifically to provide

         adequate assurance of future performance as to the assets that the Buyer seeks to acquire as part

         of the Sale.

                 4.       On or about December 4, 2020, the Buyer made available information to

         demonstrate adequate performance of future performance (the “Adequate Assurance Package”).

         The Adequate Assurance Package included, among other things: (a) the name of the Buyer, (b)

         the proposed corporate structure chart, (c) a commitment to provide a working capital facility to

         fund operations (the “Working Capital Facility”), and (d) a closing date balance sheet and

         analysis of the Buyer’s liquidity position and the Working Capital Facility through December

         2021.3 The Adequate Assurance Package is attached hereto as Exhibit A.




         2
             Capitalized terms used but not defined herein shall have the meanings ascribed in the Sale Motion.


27486053.2
                                                                 2
                       Case 20-12841-MFW            Doc 536      Filed 12/22/20   Page 3 of 7




                 5.      The Prepetition Lenders will be the equity holders of the Buyer, and the Buyer

         will own 100% of the equity interests in YF FC Operations, LLC (“Opco”), which will own

         100% of the equity interests in ten (10) subsidiaries who will hold the Leases to be assumed and

         assigned to the Buyer. An updated corporate structure chart, listing the subsidiaries that will

         hold the Leases, is attached hereto as Exhibit B.

                 6.      The Buyer has the financial ability to close on the proposed purchase of the

         Acquired Assets as set forth in the Stalking Horse Purchase Agreement, and to provide the

         requisite “adequate assurance of future performance” to parties whose executory contracts and

         unexpired leases will be assumed by the Debtors and assigned to the Buyer as of the Closing

         Date. Pursuant to the Stalking Horse Purchase Agreement, the Buyer is acquiring substantially

         all of the assets of the Debtors by a credit bid.

                 7.      The Prepetition Lenders have also committed to invest in the Buyer and Opco

         through the Working Capital Facility. The Working Capital Facility will be available for use,

         among other things, to: (a) finance the acquisition, (b) satisfy Assumed Liabilities, including

         Cure Costs, (c) fund the costs and expenses related to the transaction, (d) finance the ongoing

         working capital and other general corporate purposes after consummation of the Sale should

         operating revenues warrant, and (e) invest in capital expenditures to improve the purchased

         facilities. The foregoing capital infusion, along with cash generated from ongoing operations,

         provides the Buyer with the financial wherewithal to satisfy the Assumed Liabilities and any

         other obligations that may arise in the ordinary course of business and is more than sufficient

         adequate assurance of the Buyer’s performance in respect of any Assumed Contracts.

                 8.      Finally, the Buyer intends to operate the businesses and properties as fitness

         centers in substantially the same manner as they were operated prior to the Sale. While the


27486053.2
                                                             3
                      Case 20-12841-MFW          Doc 536      Filed 12/22/20    Page 4 of 7




         Buyer, Opco, and the related subsidiaries are newly-created entities, the Prepetition Lenders are

         well capitalized and sophisticated investors with substantial experience across numerous

         industries. Importantly, the Buyer intends on retaining the services of Brian Vahaly, the former

         chief financial officer of [solidcore], and Frank Napolitano, a business development leader with

         over thirty years’ experience in the gym and fitness space, along with employees of the Debtors

         who will be hired to supplement their own expertise and to ensure a seamless transition.

         Accordingly, the Buyer is well positioned to operate the business on a go-forward basis.

                9.      Based on the foregoing, I believe that the Buyer has provided adequate assurance

         of future performance with respect to the Assumed Liabilities.



         Executed: December 22, 2020

                                                                     /s/ Kam Miramadi
                                                                     Kam Miramadi
                                                                     Managing Director
                                                                     Mackinac Partners, LLC




27486053.2
                                                         4
             Case 20-12841-MFW   Doc 536   Filed 12/22/20   Page 5 of 7




                                  EXHIBIT A

                          Adequate Assurance Package



                             (FILED UNDER SEAL)




27486053.2
                                      5
             Case 20-12841-MFW   Doc 536   Filed 12/22/20   Page 6 of 7




                                  EXHIBIT B

                           Corporate Structure Chart




27486053.2
                                      6
                                            Case 20-12841-MFW            Doc 536      Filed 12/22/20   Page 7 of 7
                                                   Post-Sale YF FC Structure                         Chart1


                                                                            Lenders as                                               Transaction Steps
                                                                           Equityholders
                                                                                                          1.     Buyer will buy the Acquired Assets from the Debtors for not less
                                                                                                                 than $75,000,000 in the form of (a) a credit bid or assumption of
                                                                                                                 the DIP Obligations, plus (b) a credit bid or assumption of the
                                                                                   100%                          remaining balance in an amount up to the Prepetition Obligations
                                                                                                                 and (c) the assumption of the Assumed Liabilities (including Cure
                                                                                                                 Amounts).

                                                                               YF FC                      2.     Lenders to form operating subsidiaries of Buyer.
                                                                          Acquisition, LLC
                                                                             (“Buyer”)                    3.     Buyer shall drop the Acquired Assets into Opco and Opco’s ten
                                                                                [DE]                             (10) operating subsidiaries.

                                                                                                          4.     Lenders to receive pro rata share of equity in Buyer.

                                                                                                          5.     Lenders shall fund their pro rata share of the Working Capital
                                                                                   100%
                                                                                                                 Facility at Opco.

                                                                                                          6.     Working Capital Facility to be used to satisfy Assumed Liabilities
                                                                                                                 (including Cure Amounts) and future operations.
                                                                               YF FC
                                                                          Operations, LLC
                                                                             (“Opco”)
                                                                                [DE]



                                                                                   100%




                          YF FC                         YF FC                          YF FC                           YF FC
            YF FC                                                      YF FC                          YF FC                              YF FC            YF FC
                          South         YF FC           North                                                          North
                                                                    Palm Beach,     West Florida,   Northeast,                         Texas, LLC      Georgia, LLC
        Arizona, LLC   Broward, LLC   Miami, LLC     Broward, LLC       LLC             LLC            LLC          Florida, LLC




1 Capitalized terms used but not otherwise defined herein shall have the meanings given in the APA or the Working Capital Facility Commitment Letter, as applicable.
